McMahon, J.
The judgment obtained by the plaintiff herein against Adolph Bleich in a prior action which forms the basis of this suit has never been canceled, discharged or satisfied, and plaintiff is entitled to enforce collection of the same in the manner permitted by law. The court in this action has no authority to declare that judgment void or vacate or set it aside as requested in the first defense herein. Furthermore, a motion made in that action by the plaintiff Bleich therein praying for that relief has already been denied by this court.
With regard to the second alleged defense, the fact that in a prior action brought by plaintiff against this defendant to recover under his garnishee on the Bleich judgment for the period from September to December, 1933, a judgment was rendered for defendant in this court, is not necessarily a binding adjudication on the court in this action, which is to recover under the garnishee for the *380period subsequent to December, 1933, during which period it is conceded that said Bleich was employed by this defendant and entitled to income therefrom.
In view of the stipulation between the parties attached to the moving papers, defendant’s denials present no triable issue, and the defenses are not sufficient as such, plaintiff’s motion to strike out the defenses and for judgment as demanded in the complaint is granted.